        Case 2:90-cv-00520-KJM-DB Document 6063 Filed 12/20/18 Page 1 of 3
                     UNITED STATES COURT OF APPEALS
                                                                     FILED
                            FOR THE NINTH CIRCUIT
                                                                     DEC 20 2018
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 RALPH COLEMAN; et al.,                         No. 17-16080

                Plaintiffs - Appellees,
                                                D.C. No. 2:90-cv-00520-KJM-DB
   v.                                           U.S. District Court for Eastern
                                                California, Sacramento
 EDMUND G. BROWN, Jr., Governor
 of the State of California; et al.,            MANDATE

                Defendants - Appellants.


         The judgment of this Court, entered November 28, 2018, takes effect this

date.

         This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Quy Le
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
      Case 2:90-cv-00520-KJM-DB Document 6063 Filed 12/20/18 Page 2 of 3


                            NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        NOV 28 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RALPH COLEMAN; et al.,                           No.    17-16080

                 Plaintiffs-Appellees,
                                                 D.C. No.
 v.                                              2:90-cv-00520-KJM-DB

EDMUND G. BROWN, Jr., Governor of the
State of California; et al.,                     MEMORANDUM*

                 Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                     Argued and Submitted November 13, 2018
                             San Francisco, California

Before: SCHROEDER and WATFORD, Circuit Judges, and KORMAN,** District
Judge.

       State officials appeal from the district court’s order of April 2017, requiring

them to come into compliance with the Program Guide timelines for transfer of

class members to inpatient care or face civil contempt and monetary sanctions.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
     Case 2:90-cv-00520-KJM-DB Document 6063 Filed 12/20/18 Page 3 of 3
                                                                            Page 2 of 2

Because the order is not appealable, we dismiss for lack of jurisdiction.

      1. The district court’s order did not grant or modify an injunction so as to

give us jurisdiction under 28 U.S.C. § 1292(a)(1). Appellants were first ordered to

comply with the Program Guide timelines in 2006. The April 2017 order required

nothing more. Because it did not “change[] the terms and force of the injunction as

it stood immediately prior,” Gon v. First State Insurance Co., 871 F.2d 863, 866

(9th Cir. 1989), it cannot be appealed.

      2. Nor was the order “final” within the meaning of 28 U.S.C. § 1291. It was

instead “an interim step toward further proceedings.” Plata v. Schwarzenegger,

560 F.3d 976, 980 (9th Cir. 2009). “A civil contempt order is ordinarily not

appealable until the district court has adjudicated the contempt motion and applied

sanctions.” Id. We see no reason to depart from that settled rule.

      We DENY appellees’ fourth request for judicial notice (Docket No. 65).

      DISMISSED.
